97 F.3d 1451
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ona L. HOOK, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 96-5100.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1996.

1
Before:  MARTIN and CONTIE, Circuit Judges;  CARR, District Judge.*

ORDER

2
Ona L. Hook appeals a district court order dismissing her action filed under the Freedom of Information Act, 5 U.S.C. § 552.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Hook sued the Social Security Administration, seeking the release of all papers relating to her disability claim.  Following a hearing, the district court ordered the defendant to produce Hook's social security file at the clerk's office for Hook to review.  Hook subsequently did not appear to review her file;  instead, she asked the court to appoint her counsel for review of the file.  The court denied her request for counsel and, after determining that she had received all of her requested relief, dismissed the case as moot.  Hook has filed a timely appeal.


4
With the exception of Hook's request for the appointment of counsel, her remaining claims are moot.  Hook's complaint sought the production of her social security file.  Pursuant to the district court's order, the defendant produced this file at the district court clerk's office for Hook's review at a time designated by her.  After scheduling a time to review the file, Hook then refused to do so without the assistance of counsel.  As Hook received all of the relief that she requested in her complaint, her claims are now moot.   Thomas Sysco Food Servs. v. Martin, 983 F.2d 60, 62 (6th Cir.1993) (when the requested relief is granted, the case becomes moot).


5
Although Hook's challenge to the district court's denial of her request for counsel is not moot, it is without merit because a plaintiff is not entitled to the appointment of counsel in a civil case.   Abdur-Rahman v. Michigan Dep't of Corrections, 65 F.3d 489, 492 (6th Cir.1995) (order).


6
Accordingly, we affirm the district court's order.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James G. Carr, United States District Judge for the Northern District of Ohio, sitting by designation